Citation Nr: 1123548	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  11-01 501	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel











INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from March 1947 to April 12, 1950.  He had a second period of service from April 13, 1950, to August 1952, the character of which is disqualifying for the purpose of VA benefits.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

A bilateral hearing loss disability was not affirmatively shown to have been present in service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service and service connection for a bilateral hearing loss disability may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim of service connection for a bilateral hearing loss disability, the Veteran was provided pre-adjudication VCAA notice by letter, dated in April 2010. The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.

In addition, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf. 

The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of the elements of the claim).

Duty to Assist

Under 38 .S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the service treatment records, VA records, and private medical records.  

The Veteran was afforded a VA examination and VA obtained a medical opinion. The report of VA examination is adequate because the report accounts for the significant facts of the claim and provides a rationale for the opinion expressed. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matter

The Veteran had two periods of service.  For the first period of active duty from March 1947 to April 12, 1950, the Veteran received an honorable discharge, and VA benefits may be awarded based upon this period of service.  

The Veteran also had a second period of service from April 13, 1950, to August 1952, the character of which is a bar to VA benefits, as determined by VA in an administrative decision in April 2010.  And VA benefits may not be awarded based upon this period of service. 

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air naval service and who is discharged unde conditions other than dishonorable from the period of service in which the injury or disease was incurred.  38 U.S.C.A. § 1131 (peacetime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131, namely, 38 U.S.C.A. § 1137 and as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.385. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).





For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

A hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, and a higher threshold level indicates some degree of hearing loss, but not a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).





Facts 

For the period of honorable service in the United States Air Force, from March 1947 to April 12, 1950, the Veteran was assigned to a maintenance squadron and a bomber squadron.  He was trained as an aircraft mechanic. 

The service treatment records show that on separation examination, the Veteran denied a history of ear trouble.  Hearing tested by spoken and whispered voice at 15 feet was 15/15 in each ear.  And no ear abnormality was found on physical examination. 

After service, the Veteran filed his application for VA disability compensation in October 2009.  In his application, the Veteran stated that his hearing loss began in 1958, which he attributed to noise exposure in service while working as a line mechanic on aircraft engines without hearing protection.

Private testing of the Veteran's hearing in January 2001 showed a decibel loss of 40 or more in the tested frequencies of 1000, 2000, 3000, and 4000 Hertz.  The findings were repeated in May 2003, in September 2005, and in March 2010. 

In April 2010, the Veteran's hearing was evaluated by the Texas Department of Assistive and Rehabilitative Services.  The Veteran stated that his hearing loss started about 15 to 16 years ago.  The Veteran indicated that he had worked as an over-the-road truck driver.  The diagnosis by a physician was sensorineural hearing loss.  

In a statement in May 2010, the Veteran's grandson stated that the Veteran suffered from hearing loss.  

In a statement in May 2010, the Veteran's spouse stated that they have been married since 1958 and she has noticed that the Veteran has had difficulty hearing since then.  


On VA examination in July 2010, the Veteran gave a history of exposure to the noise of aircraft engines in service.  He indicated that he first noticed hearing loss in 1968 and that hearing loss was first diagnosed in 1992.  After audiological testing, the diagnosis was sensorineural hearing loss in each ear.  And after a review of the Veteran's file, which included in-service and post-service history, the VA examiner found no evidence of hearing loss before 2001, which do not support the Veteran's claim that hearing loss was related to service. 

In January 2011, base on history of noise exposure in service and hearing tests, a private audiologist stated that the Veteran's service in the military was a significant contributing factor to the Veteran's hearing loss.   

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran's period of qualifying service was in peacetime, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).






Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, a bilateral hearing loss disability was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

In statements in support of his claim, the Veteran described exposure to the noise of aircraft engines, which is wholly consistent with his training as an aircraft mechanic and his assignments to a maintenance squadron and a bomber squadron.  

As the Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience, his statements are satisfactory evidence of noise exposure during service, which answers the question of what happened in service, but not the questions of a current disability or of a nexus to service, and competent evidence is still required to establish a current disability and nexus of the current disability to service.  


See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Although the Veteran had noise exposure in service, the Veteran does not argue and the record does not show that impaired hearing was noted, that is, observed in service, as the evidence shows that: in his application for VA disability compensation in October 2009, the Veteran stated that his hearing loss began in 1958; in April 2010, on evaluation by the Texas Department of Assistive and Rehabilitative Services, the Veteran stated that his hearing loss started about 15 to 16 years previously; and on VA examination in July 2010, the Veteran indicated that he first notice hearing loss in 1968.  As the Veteran's statements and the post-service record do not constitute a notation, that is, the observance or perception of symptoms of impaired hearing in service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (a condition "noted during service" under 38 C.F.R. §  3.303(b) does not require written documentation; and the condition noted in service is one a lay person's observation is competent). 

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

On the question of whether service connection for a bilateral hearing loss disability may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service, under 38 C.F.R. § 3.303(d), although the Veteran is competent to describe symptoms of a impaired hearing, a bilateral hearing loss disability under 38 C.F.R. § 3.385 is not a condition under case law that has been found to be capable of lay observation, 

and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.  See Savage (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also under certain circumstances, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau at 1377.  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standard of hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to diagnose.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify or diagnose a hearing loss disability by audiogram under 38 C.F.R. § 3.385.

Where, as here, there is a question of a diagnosis, not capable of lay observation, and a hearing loss disability is not a simple medication condition, the Veteran is not competent to state that when the current hearing loss disability was present.  






As for the Veteran describing a contemporaneous medical diagnosis, there is no evidence that a health-care professional diagnosed a hearing loss disability before 2001.  There is evidence that a health-care professional has associated the current hearing loss disability to noise exposure in service, which the Board will address more fully.

But first, to the extent the Veteran associates the current hearing loss disability to noise exposure in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current hearing loss disability and noise exposure in service.

As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of the current hearing loss disability under 38 C.F.R. § 3.385 the Board need not reach the question of whether or not the Veteran's statements are credible.

There is however competent evidence by health-care professional, a private audiologist, who is qualified through education, training, or experience to offer an opinion, and who has associated the Veteran's current hearing loss disability to noise exposure in service, which is favorable to the claim. 

There is also competent evidence by a VA audiologist, who is also qualified through education, training, or experience to offer an opinion, and who did not associated the Veteran's current hearing loss disability to noise exposure in service, which is evidence against the claim.

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

In other words, greater weight may be placed on one medical opinion over another's depending on factors such as reasoning employed and whether or not and to what extent the prior history and other evidence was reviewed.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

As for the favorable opinion, the private audiologist stated that the Veteran's history of noise exposure in service was a significant contributing factor to the Veteran's hearing loss.  In this case, the absence of review of the Veteran's file by the private audiologist detracts from the probative value of the opinion.  A review of the file shows that the Veteran himself did not date of the onset of impaired hearing until 1958 and in April 2010 the Veteran stated that his hearing loss started about 15 to 16 years previously and a hearing loss disability was first documented in 2001, 50 years after service.  These facts were not accounted for by the private audiologist and the private audiologist does not explain what the record shows to be the onset of impaired hearing years after service.  There is no factual dispute that the Veteran was exposed to noise in service, the question is whether that noise exposure in service caused the current bilateral hearing loss disability.  As the private audiologist's opinion does not account for the significant facts of the case in order to reach the conclusion submitted in the opinion, the opinion is discounted. 

In considering and weighing the favorable opinion against the contrary opinion of the VA audiologist, the Board places greater probative value on the opinion of the VA's audiologist.  




The VA opinion accounted for the Veteran's medical history, including noise exposure in service and the post-service history of hearing loss, initially documented in 2001.  From this, the Board concludes that the VA audiologist applied valid medical analysis to the significant facts of the case to reach the conclusion submitted in the opinion.  And for this reason, the opinion of the VA audiologist outweighs the favorable medical opinion, which the Board has discounted because the favorable opinion does not account for the significant facts of the case to reach the conclusion submitted in the opinion. 

As for the statements of the Veteran's spouse and grandson, as the statements do not relate to personal observations that the Veteran had impaired hearing contemporaneous with the Veteran's service, the statements have no probative value on the question of onset of impaired hearing in service. 

Also, the Veteran has submitted copies of medical articles, pertaining to noise-induced hearing loss.  A medical article may be regarded as competent evidence where standing alone, the article discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509, 513 (1998).

In this case, as the articles address noise-induced hearing loss, referring to such noise exposure as encountered in military service, the articles are evidence, but the opinion of the VA audiologist outweighs the probative value of the articles as the VA opinion considered the specific facts of the case and the medical articles offer only a general statement, which does not bear on the significant facts of the Veteran's case. 







38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307 and 3.309 (Presumptive Service Connection for Sensorineural Hearing Loss as a Chronic Disease)

As for presumptive service connection under 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307 and 3.309, bilateral sensorineural hearing loss was first documented in 2001 and on VA examination the Veteran gave a history of a diagnosis of hearing loss in 1992.  In either event, presumptive service connection for sensorineural hearing loss as a chronic disease was first documented well beyond the one-year presumptive period after honorable discharge from service in 1950.

Summary 

As the competent medical evidence, opposing the claim, has greater probative value, that is, outweighs, the favorable competent medical evidence, the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability under the pertinent theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a bilateral hearing loss disability is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


